October 23, 2009


Mr. Robert D. Ranen
Ranen & Netzer, LLP
5700 Granite Parkway, Suite 200
Plano, TX 75093
Mr. Scott E. Hayes
Vincent | Moye, P.C.
2001 Bryan Street, Suite 2000
Dallas, TX 75201

RE:   Case Number:  07-0970
      Court of Appeals Number:  05-06-00356-CV
      Trial Court Number:  380-3211-04

Style:      LAURI SMITH AND HOWARD SMITH
      v.
      PATRICK W.Y. TAM TRUST

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
Enclosure
|cc:|Ms. Hannah      |
|   |Kunkle          |
|   |Ms. Lisa Matz   |